EXHIBITM
              ,,         .                                                                                                        .
   (?opyright
                              ...
                                ... �"'�'"""..,. 0....



                                      Help            Sure�           Hlttory       fltlH          Start Ovo;,r




 Public Catalog


 °'V)'riglu Cato.Jog ( 197& to pr           u)

S..n,h Rcqu ..t- Leh Anchor               O>pyngtu Number -VA0002049672

S..rch Rffltlu. Dbplayln11, I ol I entries




                                                     ----



                                                            '"""""'"'·""·"-"',--,,
                                          f Phow•. •EXCWSIVE• Htluum" U•"1 '
                       l'llblisM<I G""'f' o                                "                          .i..,.,,."' K..,,Jndc   .




                         Typt of Work: Vinuol MUerlal

     lltghnNJ..., Numbff I Dau: VA00020!9672/2017-0S--l6

                      AppHcarlo111l1� Pllbllshcd Grwv ol l'hoto,, •1:xcurs1v1:• Rlluomuo b 1exy !n dmlm at Kt11J1lek

                                                 l.am1r'1 Cmchella l'crform111ce     -io:   number AO _819057 - a lm111,G, '1117/2017.

                                      111� Pllbllshc:I Orwp          of   �°"•   •EXCT.USIVE• Rlhlnno b 1exy !n llffllm ll Kmdrlck
                                                 l.alnlr·, C:O.Chelll l'crform1nce·l<:l r.umla A.0_819057 -8 lm�,'1/17/2017

                             DnmprlH: Electronic me (e.Sm'lce)

                Copyrlglll aat..wu: AKM-OSI Mcd11, Inc, Tt11Nfll" lly..,.JUm oy,:emml Addrco:409 N Pacific Chut

                                                 IUghway, #431, Redondo llt9ck. CA, 90277, UNI.Cd Staler.

                      Due ef Crmdoll: :1117

                    llatc fll Publkadon: :lll7-04- l7

      Nadon or Hnt PubUclld1>11: United K!�om

AllrsoutiveTiclc on At•plication: *EXCLUSIVE" Rlhlnna !, 1exy In dmlm II Kmdrlck l.anu.r'1 C:0.Chtlla

                                                 l'erfom!lnce-1etnumller A0_819M7 • 81�

      Authonhlp 011 ApplkNlon: Regor Figµern1; Domlct ... Un!t.cd Staler. Authonhlp: photoglph

             Rlglou and l'ttmldons: Mull. Buda, AKM-OSl Med.lo, Inc., 409 N l'llt:lllc Cout Hlghwlly, M3 I, Ralondo
                                                 llach, CA, 90277, UNI.Cd Sllta1, (917) 24:Z. IS05, (310) 7'%·911 I,
                                                 mtiudl@- kmp I.o:im

                               C.111mt1: •1:xci.us1v1:• Rlh•n111 II 1exy In dffllm at Ktl1drlck L1111.1r'1 O..Chtll1

                                                 l'erform•ncc • let ,.,mbtr AO _&19057 • 8 Images, 1..S

                                 N...,..., Ekl1CC91 Rora

                                                 AKM:GSL Molli        !re:




                                                       MW,, l'rtnl llM Email


                                cct Downi..d Fonn11           I   J\IU Record         Format for Print/Savel



                             Ent<T your em1ll addre.1.                                                        Email




c:..,tact   lls I   Erqna;t Q,jzk:s   I   (l<t   1 'iau:h b:IHIY!t I �Wlbi Aalwl Q,KID9N (! A01)1bw1 0!11)')isht                      I

J:wa*'t Office: llmt          tm I I Jbrary" (PIISUU Home """'




2018-01-04 13 03•24                                                                                                               Paga 1 ot 1
